Case 1:17-cV-11263-WGY Document 82 Filed 03/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

GEORGE SAVAGE,

 

)
)
)
Plaintiff, )
)
v ) cIvIL ACTION

) No. 17-11263-wGY
KARL DUGAL, )
)
Defendant. )
)

YOUNG, D.J. March 19, 2019
oRDER

The renewed motion for judgment as matter of law, for a new
trial, or to alter the judgment is DENIED.

The jury verdict was quite logical, well-informed, and
justified by the evidence. Here Savage failed to carry his
burden of proof that Dugal arrested him without probable cause.
Logically the verdict was for Dugal on the Section 1983 and
cognate Massachusetts civil right claims.

“In a false arrest claim [,however,] where an arrest is
effected without a warrant [as was undisputed here], it is
indeed the defendant's burden to prove a justification.”

Gutierrez v. Massachusetts Bay Trans. Authy., 437 Mass 396, 409

 

(2002) (Cowin, J.) (collecting cases) (emphasis supplied). Here

Dugal failed to carry that burden. The jury was properly so

Case 1:17-cV-11263-WGY Document 82 Filed 03/19/19 Page 2 of 2

instructed. Its verdict and the subsequent judgment on the false

imprisonment claim stands.

so oRDERED.
WILLIAM c`.m§otmj/
DISTRICT GE

 

[2]

 

